PER CURIAM.
Upon consideration of appellants’ response to the order of October 1, 2015, the Court has determined that the order on appeal is not subject to appellate review pursuant to Florida Rules of Appellate Procedure 9.130(a)(3)(C)(x) or (xi) because the order does not make a determination, as a matter of law, that a party is not entitled to either immunity under section 768.28(9), Florida Statutes, or sovereign immunity. Accordingly, the appeal is dismissed.
ROBERTS, C. J., SWANSON and MAKAR, JJ., concur.